DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on September 16, 2021, amended claims 1, 2, 4, 5, 12, 13, 15, 16, 20 and 21 are entered.  Claims 1-18, 20 and 21 are pending.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-18, 20 and 21 are all within at least one of the four categories.
Independent claim 1 recites:
determining a first set of temperature values associated with a first period of a sleep period and a wake period associated with the sleep-wake cycle; 
determining a second set of temperature values associated with a second period of the sleep period and the wake period associated with the sleep-wake cycle; 
determining a statistical comparison value representing a relationship between the sleep period and the wake period associated with the sleep-wake cycle based at least in part on a statistical comparison of the first set of temperature values and the second set of temperature values; 
generating a seizure probability value using a seizure prediction machine learning model trained to predict a likelihood of a seizure in a third period associated with a subsequent sleep-wake cycle following the second period based at least in part on the statistical comparison value.

Independent claim 16 recites:
determining, based on acceleration data collected by the accelerometer, a wake period of a sleep-wake cycle during which the monitored individual is awake;
determining, based on acceleration data for the wrist of the monitored individual collected by the accelerometer, a sleep period of the sleep-wake cycle during which the monitored individual is asleep;
determining a statistical comparison value representing a relationship between the sleep period and the wake period associated with the sleep-wake cycle based at least in part on a statistical comparison between: 
the first set of temperature values and the second set of temperature values, and 
the first set of EDA values and the set of EDA values; 
generating a seizure probability value using a seizure prediction machine learning model trained to predict whether the monitored individual will experience a seizure during a second wake period following the sleep period based at least in part on the statistical comparison value.

Independent claim 20 recites:
determining, by at least one processor, first set of temperature values associated with a first period of a sleep period and a wake period in a sleep-wake cycle; 
determining, by the at least one processor, second set of temperature values associated with a second period of the sleep period and a wake period in the sleep-wake cycle, the second period following the first period in the sleep-wake cycle; 
determining, by the at least one processor, a statistical comparison value representing a relationship between the sleep period and the wake period associated with the sleep-wake cycle based at least in part on a statistical comparison of the first set of temperature values and the second set of temperature values; 
generating, by the at least one processor, seizure probability value using a seizure prediction machine learning model trained to predict a likelihood of a seizure in a third period associated with a subsequent sleep-wake cycle following the second period of time based at least in part on the statistical comparison value.
See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of determining and generating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the 
This judicial exception (abstract idea) in claims 1-18, 20 and 21 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining and generating merely invoke a computer as a tool.
The data-gathering steps (monitoring, recording) and the data-output step (controlling a user interface) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, and generating. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to display a likelihood prediction of seizure. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining and generating. The claims do not apply the obtained likelihood prediction to a particular machine. Rather, the data is merely output in a post-solution step.
processor, temperature sensor, electrodermal activity sensor, wrist device and memory.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s disclosure (p. 30-32 and Figs. 1 and 6) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. determining and generating) that are well-understood, routine, and conventional activities previously known to the pertinent industry;
the non-patent literature cited herewith; and
the non-patent literature of record (e.g. “E4 Wristband”, Thesis by Poh, Section 3.2, p. 43).  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant's arguments filed September 16, 2021 with respect to the rejections under 35 USC 101 have been fully considered but they are not persuasive.

The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining and generating merely invoke a computer as a tool.
The data-gathering steps (monitoring, recording) and the data-output step (controlling a user interface) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, and generating. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to display a likelihood prediction of seizure. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining and generating. The claims do not apply the obtained likelihood prediction to a particular machine. Rather, the data is merely output in a post-solution step.
At p. 13-17 of the Reply, Applicant argues that the claims solve a particular problem and improve a technology.  Examiner respectfully disagrees.
Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. MPEP 2106.05(a) II (Emphasis Added).

The claims recite steps for an analysis of data - performed by a generic processor – that are collected from the sensor(s).  The “improvement” lies solely within the processing steps performed by the processor (i.e. the abstract idea).  “[I]t is important to keep in mind that an improvement in the abstract idea itself … is not an improvement in technology.” MPEP 2106.05(a) II.
At p. 18-19, Applicant argues that the determining and generating steps are not well-understood, routine or conventional.  Examiner respectfully disagrees.
Applicant conflates the abstract idea with those elements in addition to the abstract idea (i.e., the additional elements). The Berkheimer Memorandum makes clear that only the additional elements must be well-understood, routine, conventional, etc.  As explained above, and in the previous Office Action, those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by: Applicant’s specification (p. 30-32 and Figs. 1 and 6) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. determining and generating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; the non-patent literature cited herewith; and the non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3. Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
“The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” MPEP 2106.04. “Although the courts often evaluate considerations such as the conventionality of an additional 
A unique abstract idea is still an abstract idea.
Applicant’s arguments, filed September 16, 2021, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 103 are withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/David J. McCrosky/Primary Examiner, Art Unit 3791